                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. CR18-0314-JCC
10                             Plaintiff,                   ORDER
11          v.

12   MATTHEW M. WITTERS,

13                             Defendant.
14

15          This matter comes before the Court on the United States’ motion for entry of a final order
16   of forfeiture (Dkt. No. 47). The motion concerns the following property:
17          1.       Approximately $86,666.82 in U.S. funds, seized on or about December 10, 2018,
18                   from a U.S. Bank account ending in 1982 held in the name of Matthew Witters;
19          2.       Approximately $279,268.74 in U.S. funds, seized on or about December 10, 2018,
20                   from a U.S. Bank account ending in 7643 held in the name of Matthew Witters;
21          3.       Approximately $260,296.40 in U.S. funds, seized on or about December 10, 2018,
22                   from a Gemini Trust Company account held in the name of Matthew Witters;
23          4.       Approximately $168,373.42 in U.S. funds, seized on about December 10, 2018,
24                   from a Robinhood Markets, Inc. account ending in 8546 held in the name of
25                   Matthew Witters;
26          5.       Approximately $3,086.69 in U.S. funds, seized on or about December 10, 2018,


     ORDER
     CR18-0314-JCC
     PAGE - 1
 1                   from a GBC International Bank account ending in 1014 held in the name of

 2                   Matthew Witters;

 3          6.       Approximately $165,337 in U.S. currency, seized on or about December 11,

 4                   2018, from safe deposit box 610207 located at GBC International Bank, 16001

 5                   Aurora Ave. N, Shoreline, Washington;

 6          7.       Approximately 0.20807255 Bitcoins, seized on or about December 10, 2018, from

 7                   a Gemini Trust Company account held in the name of Matthew Witters;

 8          8.       Approximately 0.17044182 Bitcoins, seized on or about December 10, 2018, from
 9                   a Bittrex account held in the name of Matthew Witters;
10          9.       Approximately 21,547.69 units of Tether, seized on or about December 10, 2018,
11                   from a Bittrex account held in the name Matthew Witters;
12          10.      Two gold-in-color necklaces, seized on or about December 11, 2018, from safe
13                   deposit box 610207 located at GBC International Bank, 16001 Aurora Ave. N,
14                   Shoreline, Washington;
15          11.      Approximately $100,000 in U.S. funds, seized on or about December 20, 2018,
16                   from a U.S. Bank account ending in 1982 held in the name of Matthew Witters;
17          12.      Approximately $50,163.60 in U.S. funds, seized on or about January 4, 2019,
18                   from an E*TRADE account ending in 3591 held in the name of Matthew Witters;

19          13.      Approximately 0.1767823 Bitcoins, seized on or about December 11, 2018, from

20                   a Jaxx wallet via a seed phrase seized from safe deposit box 610207 located at

21                   GBC International Bank, 16001 Aurora Ave. N., Shoreline, Washington; and

22          14.      One Glock 27 pistol, with serial number PNT659, seized on or about December

23                   11, 2018, from safe deposit box 610207 located at GBC International Bank,

24                   16001 Aurora Ave. N, Shoreline, Washington, and any associated ammunition.

25   Having considered the motion and the relevant record, the Court FINDS that forfeiture is

26   appropriate for the following reasons:


     ORDER
     CR18-0314-JCC
     PAGE - 2
 1          1.       On December 11, 2019, the Court entered a preliminary order of forfeiture that

 2                   found the above-listed property forfeitable pursuant to 21 U.S.C. § 853(a) and that

 3                   forfeited Mr. Witters’s interest in the property, (Dkt. No. 43 at 3–5);

 4          2.       Thereafter, the United States published notice of the pending forfeitures as

 5                   required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure

 6                   32.2(b)(6)(C), (see Dkt. No. 46), and the United States provided direct notice to

 7                   two identified potential claimants as required by Rule 32.2(b)(6)(A), (see Dkt.

 8                   No. 47-1 at 1–2); and
 9          3.       The time for filing third-party petitions expired, and none were filed, (see Dkt.
10                   No. 47 at 6).
11   Given the Court’s findings, the Court GRANTS the motion (Dkt. No. 47) and ORDERS as
12   follows:
13          1.       No right, title, or interest in the above-listed property exists in any party other
14                   than the United States;
15          2.       The property is fully and finally condemned and forfeited, in its entirety, to the
16                   United States; and
17          3.       The United States Department Justice, the United States Postal Inspection
18                   Service, and/or their representatives are authorized to dispose of the property in

19                   accordance with governing law.

20          DATED this 8th day of April 2020.




                                                             A
21

22

23
                                                             John C. Coughenour
24                                                           UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     CR18-0314-JCC
     PAGE - 3
